Citation Nr: 0523226	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  99-20 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for heart disability, 
to include coronary artery disease and arteriosclerotic heart 
disease (heart disability).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
reopened the veteran's claims of service connection for heart 
disability and hypertension and confirmed and continued the 
denials of these claims on the basis that they were not well 
grounded under the law then in effect.  The veteran perfected 
a timely appeal of these determinations to the Board.

When the matter was before the Board in January 2001, the 
Board agreed with the RO that new and material had been 
presented to reopen these claims and that, on the merits, 
service connection was not warranted for heart disability or 
hypertension.  The veteran appealed the Board's January 
2001decision to the United States Court of Appeals for 
Veterans Claims (Court), which in an April 2001 order, 
granted the parties' joint motion for remand, vacating the 
Board's January 2001 decision and remanding the case for 
compliance with the terms of the joint motion.

In March 2002, the Board undertook additional evidentiary 
development pursuant to the authority granted to the Board by 
38 C.F.R. § 19.9(a)(2) (2002).  In Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2) (2002).  

In light of the Federal Circuit's decision, in November 2003, 
the Board remanded this case to the RO for its initial review 
of that evidence and completion of the necessary development.  
Because the RO has confirmed and continued its denial of the 
veteran's claims, the case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
veteran's heart disability was not present in service or 
until many years thereafter, and that it is not related to 
service or to an incident of service origin.

2.  The preponderance of the evidence shows that the 
veteran's hypertension was not present in service or until 
many years thereafter, and that it is not related to service 
or to an incident of service origin.


CONCLUSIONS OF LAW

1.  Heart disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).

2.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims of 
service connection for heart disability and hypertension, and 
that the requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran, his 
attorney, and his former representative have been provided 
with a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs).  These documents provided 
notice of the law and regulations, as well as the reasons and 
bases for the determinations made regarding his claims.  By 
way of these communications, the veteran was also informed of 
the cumulative evidence that had already been provided to VA, 
or obtained by VA on his behalf.

In addition, by way of Board letters dated in May 2002, and 
in March 2003; RO letters dated in December 2003 and February 
2004; and the Board's November 2003 remand, VA notified the 
veteran of the information and evidence not of record that 
was necessary to support his claims.  In the discussions 
contained in these communications, the veteran was furnished 
notice of the types of evidence that he needed to send to VA, 
as well as the types of evidence VA would assist him in 
obtaining.  Further, he was informed of his responsibility to 
identify, or to submit directly to VA, medical evidence 
showing treatment for heart problems and hypertension since 
service.  Moreover, because the veteran's service medical 
were destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC), VA unsuccessfully attempted to obtain 
pertinent records from alternate sources, to include the 
extracts from the Surgeon General Office (SGO); however, in 
March 2003, the NPRC informed VA that no SGO records were 
available.  VA has also specifically invited the veteran to 
submit any additional sources of evidence and/or argument in 
support of his claims.  
For these reasons, the Board finds that the notices contained 
in these communications substantially comply with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 270 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
Therefore, any error with respect to the timing of the VCAA 
notices, as well as any error in not providing a single 
notice to the veteran covering all content requirements, was 
harmless.  See 38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board reiterates 
that, during this appeal, VA sought to obtain alternate 
records relating to the veteran's treatment in service for 
heart disease and hypertension.  VA also sought records from 
the Social Security Administration.  In addition, the veteran 
was afforded formal VA heart examinations in March 1999 and 
July 2004 to assess that nature, extent, etiology and onset 
of his heart disease and hypertension.  Moreover, the July 
2004 report, prepared by a panel of two VA cardiologists, 
specifically addressed whether there was a relationship 
between his heart disease and hypertension and service.  
Further, VA requested that the veteran's private treating 
physician, Thomas L. Shultz, M.D. offer an explanation of his 
June 1998 report wherein he had opined that the veteran's 
heart disability and hypertension might be related to 
service.  The veteran was notified of this request to Dr. 
Shultz.  In this regard, the Board notes that although Dr. 
Shultz did not respond to VA's requests to do so, the RO did 
associate with the claims folder, February 2001, August 2002 
and April 2003 reports from him discussing the veteran's 
condition.

VA also associated with the claims folder additional records 
of the veteran's private and VA treatment records and reports 
relating to his disability, dated from the 1970s to 2004.  
Further, in a June 2002 statement, the veteran specifically 
reported that he provided VA with all records pertaining to 
this case and had that he none in his possession.  In light 
of the foregoing, the Board finds that there is no pertinent 
identified evidence that has not been accounted for.  
Moreover, the veteran's attorney has been given the 
opportunity to submit written argument.  Thus the Board will 
thus proceed with the consideration of this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration at this time, without 
another remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claims as 
required by the VCAA or to give his attorney another 
opportunity to present additional evidence and/or argument.  
Bernard.  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

As a preliminary matter, the Board notes that although it has 
reviewed the lay and medical evidence in detail, it will 
discuss the most pertinent evidence, focusing on the findings 
bearing on the veteran's heart disability and hypertension 
claims that relate to the onset of these disabilities and 
whether they are related to his period of active duty.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

As noted above, the veteran's service medical records have 
been destroyed due to the 1973 NPRC fire, and the earliest 
medical evidence is dated in the 1970s; this evidence 
reflects  that the veteran suffers from heart disability and 
hypertension.  

Private treatment records include a May 1976 medical 
consultation.  On history obtained at that time, the veteran 
was noted to present with nonspecific complaints of fatigue, 
tiredness and musculoskeletal pains, and to have been seen in 
the emergency room, where an electrocardiogram (EKG) revealed 
a right bundle branch block and possible old inferior wall 
myocardial infarction.  The veteran was admitted to the 
intensive care unit with an uncomplicated course.  He denied 
having a history suggestive of myocardial infarction.  It was 
noted that in 1969 the veteran was diagnosed to have cervical 
osteoarthritis, and that an EKG taken at that time disclosed 
some abnormality for which he was followed up with several 
additional EKGs.  The veteran was told that he did have some 
problem with the heart, but not a heart attack.  He denied 
having a history of hypertension.  On physical examination, 
the cardiovascular system showed tachycardia, but otherwise 
was completely normal.  Hospital testing included serial 
electrocardiograms, which showed right bundle branch block 
pattern; the findings compatible with an old inferior wall 
infarction.  

A private June 1976 EKG reflects that the veteran had an 
intra-ventricular conduction defect involving the right 
bundle branch system; an old posterior wall myocardial 
infarction was also suggested.  

On his initial VA examination in December 1976, the veteran 
reported having a history of having hypertension and coronary 
artery disease, as well as having suffered a myocardial 
infarction in May 1976.  Physical examination  noted blood 
pressures of 130/90, sitting, and 160/95, standing.  Findings 
on chest X-ray revealed a slightly prominent left ventricle.  
The diagnosis was labile hypertension and coronary artery 
disease with a history of myocardial infarction.  

A private physician, in a statement dated in August 1978, 
noted that the veteran reported a history of having 
hypertension for a number of years, and of having been 
classified 4F in 1953 by his draft board due to high blood 
pressure and heart problems.  He stated that currently the 
veteran's health was under reasonably good control, with 
minimal symptoms.  The examiner indicated that the veteran 
was a reliable historian, and reported that although he had 
brought him records to substantiate his reported history, 
these records did not go back to 1953.  

At a February 1979 RO hearing, the veteran testified that he 
initially discovered that he had high blood pressure in 1953 
when he was advised by his draft board and classified 4F.  He 
said that he did not have hypertension prior to service, and 
was never specifically treated for hypertension while on 
active duty, or told that he suffered from the disease.  

In statements received in March 1979, an acquaintance of the 
veteran reported that the veteran had told him that he was 
originally classified 4F by his draft board as a result of 
high blood pressure.  In a separate statement, received that 
same month, another acquaintance of the veteran indicated 
that in 1955 he and the veteran had applied for jobs at the 
same manufacturing company as he had, and recalled hearing a 
physician who had provided the veteran a physical examination 
telling the veteran about his high blood pressure.  

The record also contains an "Extract of Registrant 
Classification Record," which was received in May 1980, and 
shows that the veteran was notified in March 1952 by the 
Selective Service that he was classified 1A.  In February 
1953 he was notified that he had been reclassified 4F, and in 
April 1953 he was again classified as 1A.  The veteran was 
rejected for service following a February 1953 physical 
examination, but he was accepted for service following a 
physical examination in March 1953.  The reasons for his 4F 
status and the rejection following examination in February 
1953 were not provided.  

In a statement received in September 1982, a service 
colleague of the veteran indicated that he knew the veteran 
in 1953 during his time in basic training.  He recalled that 
the veteran was a sickly looking individual who was 
frequently on sick call.  He said he could not recall what 
the veteran's specific health problems were at that time.  

At a personal hearing in April 1990, the veteran testified 
that when he was classified 4F by his draft board in 1953 he 
was told that he had high blood pressure and a heart 
condition.  During service, he was treated with aspirins on a 
number of occasions for headaches and chest pain.  He added 
that immediately following service he continued to be treated 
for headaches as well as problems with his ears.  

In a letter dated in April 1990, James G. Vergis, M.D., 
reported that the veteran was under his care for a number of 
conditions, to include hypertensive cardiovascular disease, 
which he reported was maintained and controlled with 
medication and diet.  

In a June 1998 report, the veteran's private treating 
physician, Dr. Shultz, indicated that he had treated the 
veteran for "some time."  He noted that the veteran's file 
revealed that he has a history of long-standing coronary 
artery disease manifested by angina, as well as abnormal EKG 
findings.  He added that electrocardiograph findings were 
"chronic and date back some years."  Dr. Shultz stated, 
"It is our contention that military service most probably 
aggravated this underlying heart condition."  In support of 
this assessment, Dr. Shultz cited the obvious stressful 
conditions that exist in serving the military.  

In March 1999, a VA examiner reviewed the veteran's claims 
file, to include the June 1998 statement received from Dr. 
Schultz, and acknowledged the veteran's contentions that he 
has a heart disorder and hypertension that was due to 
service.  The examiner discussed in detail his review of the 
veteran's medical records.  The examiner noted that in a May 
1976 hospitalization report, the veteran denied any history 
of high blood pressure, and that at discharge he was 
diagnosed as having coronary insufficiency, hyperlipidemia 
and diabetes.  The VA reviewing physician observed that 
during this 1976 hospitalization, the diagnosis of high blood 
pressure was not rendered, nor was he treated for high blood 
pressure.  The medical evidence showed that the veteran 
denied any history of hypertension on hospitalization in May 
1976, and was not noted on that hospitalization to be 
hypertensive, was in contrast to the veteran's assertion that 
he had high blood pressure on service entrance.  

In a January 2001 decision, the Board affirmed the RO's 
finding that new and material evidence had been submitted to 
reopen these claims, which had previously been denied by the 
Board in September 1979 and in September 1990.  The Board 
likewise confirmed and continued the denials of service 
connection on the merits, concluding that the preponderance 
of the medical evidence was against a finding of service 
connection for these conditions.

As noted in the introduction, the veteran appealed, and in an 
April 2001 order, the Court vacated the Board's January 2001 
decision and remanded the case for compliance with the terms 
of the joint motion.  Under the law then in effect, to comply 
with the Court's order and the VCAA, the Board undertook 
additional evidentiary development pursuant to the authority 
granted to the Board by 38 C.F.R. § 19.9(a)(2) (2002).  This 
development included requesting that the veteran identify any 
medical care facilities where he had been treated for heart 
disability or hypertension since service.  The Board also 
sought additional records from Dr. Shultz, as well as a 
supplemental opinion from that examiner explaining his June 
1998 assessment.  In addition, the Board contacted the NPRC 
to search for SGO records.  Finally, the Board found that the 
veteran had to be afforded a VA examination, conducted by a 
panel of two cardiologists, to determine whether the 
veteran's heart disability or hypertension was related to or 
had its onset during service.

In light of the Federal Circuit's subsequent decision in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidating 38 C.F.R.§ 19.9(a)(2), the Board remanded this 
case to the RO for its initial review of evidence that it had 
directly obtained and for the completion of the necessary 
development, which included affording him a VA examination 
conducted by a panel of two cardiologists, which was 
performed in July 2004.  

The July 2004 VA examination report shows that the physicians 
carefully discussed their comprehensive review of the 
veteran's post-service medical records and the findings of 
their physical examination.  Based on the above, they 
diagnosed the veteran as having hypertension; mild systolic 
dysfunction that was possibly due to hypertension; and 
diabetes mellitus.

Thereafter, in compliance with the Board's specific remand 
instructions, the cardiologists responded that there was 
insufficient evidence showing that the veteran had 
hypertension or coronary artery disease or right bundle 
branch block prior to his entry into active duty.  In doing 
so, the examiners noted that there was no evidence that the 
veteran had right bundle branch block any earlier than 1969.  
Moreover, they indicated that this "conduction abnormality" 
was not creating any disability.  The cardiologists also 
opined that it was unlikely that the veteran had a myocardial 
infarction on or before 1976 because there were no further 
coronary events despite the veteran's poorly controlled 
hypertension.  The examiners added that there was 
insufficient evidence to show that the veteran had coronary 
artery disease currently, "much less during his period of 
military service."  Further, with regard to the veteran's 
reported history of being diagnosed as having hypertension 
during service, the examiners, while lamenting that his 
service medical records had been destroyed, concluded that, 
in light of the post-service medical findings, the veteran 
was a poor historian and that his recollection and 
understanding of the medical information was not reliable.  
In this regard, they reported that it seemed very unlikely 
that the veteran would have had hypertension while in service 
and that he was not prescribed medication to treat the 
disease.

In addition, the examiners stated that Dr. Shultz's June 1998 
report offered no evidence that the veteran had a heart 
condition during military service.  Further, they indicated 
that Dr. Shultz was "vague" about when the veteran's right 
bundle branch block was initially detected.  Moreover, the VA 
cardiologists pointed out that Dr. Shultz had not even 
discussed the initial onset of the veteran's hypertension.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, for 
certain chronic diseases, such as cardiovascular renal 
disease, including hypertension, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service; the presumptive period for these conditions is 
one year.  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, 
where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board notes that 
Federal Circuit and the Court have both specifically rejected 
the "treating physician rule."  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Instead, in Guerrieri, the Court offered 
guidance on the assessment of the probative value of medical 
opinion evidence; instructing that it should be based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Id. at 470-
71.

As an initial matter, the Board reiterates that the veteran's 
service medical records could not be obtained from the NPRC 
because they were apparently destroyed in the 1973 fire at 
that facility, and that despite the RO's diligent efforts, no 
alternative SGO records could be obtained.  Under the 
circumstances, the Board recognizes its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt in cases where records are unavailable.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

Following a review of the entire evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claims.  In reaching this 
determination, in its role as finder-of-fact, the Board finds 
that the opinions offered by the July 2004 VA cardiologists 
are the most probative regarding the onset and etiology of 
the veteran's heart disease and hypertension because:  (1) 
these physicians alone evaluated the veteran's entire medical 
folder and physically examined him; (2) in light of their 
unique knowledge and skill given their specialized training 
as cardiologists; and (3) the explanations offered in support 
of their impressions.  By contrast, there is no indication 
that Dr. Shultz reviewed the veteran's complete claims folder 
containing his post-service medical records, let alone in 
such detail, or that he has such specialized training and 
knowledge.  Moreover, despite specific requests from VA that 
he do so, to date Dr. Shultz has not offered an explanation 
of his June 1998 assessments.

In the July 2004 report, the VA cardiologists determined that 
there was insufficient evidence that the veteran had 
hypertension or coronary artery disease or right bundle 
branch block prior to his entry into active duty.  In doing 
so, they noted that there was no evidence that the veteran 
had right bundle branch block any earlier than 1969.  The 
cardiologists also opined that it was unlikely that the 
veteran had a myocardial infarction on or before 1976 because 
there were no further coronary events despite the veteran's 
poorly controlled hypertension.  The examiners added that 
there was insufficient evidence to show that the veteran had 
coronary artery disease currently, "much less during his 
period of military service."  Moreover, with regard to the 
veteran's reported history of being diagnosed as having 
hypertension during service, the examiners concluded that was 
very unlikely given that he was not prescribed medication to 
treat the disease.  The examiners also were forced to 
conclude that, despite the veteran's sincerity, he was a poor 
historian as to the onset of these conditions.

The cardiologists also took issue with Dr. Shultz's 
assessments set forth in his June 1998 report, highlighting 
that he offered no evidence in support of his impression that 
the veteran had a heart condition during military service.  
Further, they characterized as vague Dr. Shultz's opinion as 
to when the veteran's right bundle branch block was initially 
detected.  The VA cardiologists also pointed out that Dr. 
Shultz had not even discussed the initial onset of the 
veteran's hypertension.  The Board finds the opinion to be 
more than adequate to respond to the veteran's contentions.  
Their responses provide more guidance than the opinion of Dr. 
Shultz.

By contrast, Dr. Shultz, who has declined VA invitations to 
offer an explanation for his June 1998 assessment, did not 
cited to any medical evidence to support his conclusions, and 
instead apparently based his opinion upon a history provided 
to him by the veteran.  Accordingly, the Board finds that the 
opinions offered by the July 2004 VA cardiologists are more 
persuasive, and thus, service connection for heart disability 
and hypertension must be denied.

As a final point, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
there is no basis to establish service connection for heart 
disability or hypertension.

In a statement received in March 2005, the veteran's attorney 
has requested that the file be remanded in order that records 
of the Office of the Surgeon General be obtained.  Those 
records are "extracts of approximately 10 million military 
hospital admission records of the Surgeon General's Office 
(SGO)." (see VA manual M21-1, Part III, section 4.22).  In a 
RO hearing held in February 1979, the veteran testified that 
he was never hospitalized.  (Transcript, page 4).  Because he 
was never admitted to a hospital, there would be no basis to 
obtain those records.




ORDER

Service connection for heart disability is denied.

Service connection for hypertension is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


